     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     (916) 443-7141
3
     Attorney for defendant,
4    Kenneth Knockum
5
                             UNITED STATES DISTRICT COURT
6
                    FOR THE EASTERN DISTSRICT OF CALIFORNIA
7

8                                            )    Case No. 2:14-cr-00115 JAM
     UNITED STATES OF AMERICA,               )
9                                            )    STIPULATION AND ORDER FOR
                    Plaintiff,               )    CONTINUANCE OF JUDGMENT
10                                           )    AND RE-SENTENCING DATE
           vs.                               )
11                                           )
     KENNETH KNOCKUM,                        )
12                                           )
                    Defendant.               )
13

14         This matter is on remand from the 9th Circuit. The parties hereby stipulate
15
     that the re-sentencing hearing be continued from March 5, 2019 to March 19, 2019
16
     at 9:15 a.m.
17

18
     DATED: February 20, 2019                      /s/ Timothy E. Warriner, Attorney for
19
                                                   Defendant, Kenneth Knockum
20

21   DATED: February 20, 2019                      /s/ Roger Yang, Assistant U.S.
22                                                 Attorney

23

24

25

26

                                              1
1
                                       ORDER

2          Pursuant to the stipulation of the counsel, the court continues the re-
3
     sentencing hearing from March 5, 2019 to March 19, 2019 at 9:15 a.m.
4
     DATED: 2/20/2019                      /s/ John A. Mendez________________
5
                                           UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                              2
